court's finding that SFR Investments Pool 1, LLC, had not approved the
                     agreement beyond the expired deadline is supported by substantial
                     evidence and is not clearly erroneous. Id. at 672-73, 119 P.3d at 1257; see
                     NRS 34.160; NRS 34.320; Pan v. Eighth Judicial Dist. Court, 120 Nev.
                     222, 224, 228, 88 P.3d 840, 841, 844 (2004). Accordingly, we deny the
                     petition. NRAP 21(b); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                     677, 818 P.2d 849, 851 (1991).
                                 It is so ORDERED.


                                                                                            J
                                                               Saitta




                                                                                             J.
                                                               Pickering


                     cc: Hon. Rob Bare, District Judge
                          Hawkins Melendrez, P.C.
                          Charles L. Geisendorf, Ltd.
                          Howard Kim & Associates
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 19474    7e97,